DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Applicant’s reply dated 29 September 2022 to the previous Office action dated 29 March 2022 is acknowledged. Pursuant to amendments therein, claims 1-7 are pending in the application.
The drawing objections made in the previous Office action are withdrawn in view of applicant’s submission of acceptable replacement drawing sheets.
The claim objections made in the previous Office action are withdrawn in view of applicant’s claim amendments.
A new warning is made hereinbelow regarding duplicate claims in view of applicant’s claim amendments.
The rejection under 35 U.S.C. 112 made in the previous Office action is withdrawn in view of applicant’s claim amendments.
The rejection under 35 U.S.C. 101 made in the previous Office action is withdrawn in view of applicant’s cancelation of claims 8-13.
The rejections under 35 U.S.C. 102 made in the previous Office action are withdrawn in view of applicant’s cancelation of claims 8-13.
The rejection under 35 U.S.C. 103 over Hudnall (US 2016/0302451 A1; published 20 October 2016; of record) made in the previous Office action is withdrawn in view of applicant’s cancelation of claims 8-13.
The rejection under 35 U.S.C. 103 over Keller (US 2006/0241059 A1; published 26 October 2006; of record) is withdrawn in view of applicant’s claim amendments, but a new (modified) rejection over Keller is made hereinbelow in view of applicant’s claim amendments.
The statutory double patenting rejection under 35 U.S.C. 101 made in the previous Office action is withdrawn in view of applicant’s cancelation of claims 8-13.
The nonstatutory double patenting rejections made in the previous Office action are withdrawn in view of applicant’s submission of acceptable terminal disclaimers.

Drawings
The drawings were received on 29 September 2022.  These drawings are acceptable.

Terminal Disclaimer
The terminal disclaimer filed on 29 September 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 11,166,971 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 29 September 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 11,253,534 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 29 September 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 11,278,520 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 29 September 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/953,674 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 29 September 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 17/350,520 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 29 September 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 17/575,276 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Warning
Applicant is advised that should claim 2 be found allowable, claim 4 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keller (US 2006/0241059 A1; published 26 October 2006; of record).
Keller discloses anti-viral compositions including multivitamins (paragraph [0003]) wherein a multivitamin component formulation includes 1000 mg vitamin C, 400 IU vitamin D, and 50 mg zinc picolinate, which is preferably (i.e., optionally) administered in the amount of four capsules per administration of the antiviral composition (i.e., equivalent of four capsule dosage equals 4000 mg vitamin C, 1600 IU vitamin D, and 200 mg zinc picolinate), and which can be added to a quinolone component (paragraph [0053]; Table 1) wherein quinolines may be chloroquine or its analogues such as hydroxychloroquine (paragraph [0056]) wherein a composition may contain about 200-250 mg chloroquine/quinoline/quinone (paragraph [0089]) wherein the composition may be administered 1-4 times a day and wherein lower dosages may be appropriate for children and adjustments of dosages according to body weight and metabolism would be apparent to those skilled in the art (paragraph [0097]).
Although the multivitamin formulation of Keller as discussed above does not specifically include hydroxychloroquine as claimed, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Keller as discussed above and to make the composition of Keller that includes the multivitamin formulation and the hydroxychloroquine quinolone/quinoline component as discussed above, with an amount of the hydroxychloroquine of about 200-250 mg given that Keller suggests such amount for the quinolone/quinoline component, and with amounts of vitamin C, vitamin D, and zinc as in the multivitamin formulation as discussed above or optionally four times such amount, or in amounts therebetween since such amounts therefore define upper and lower suggested amounts (i.e., ranges, 1000-4000 mg vitamin C, 400-1600 IU vitamin D, and 50-200 mg zinc picolinate), with a reasonable expectation of success.
Regarding the recitation of “for preventing COVID-19 infection in an individual” in claim 1, such is an intended use that provides no further limitation to the claimed product.
Regarding the recitations of administration daily or weekly over specified time periods for prophylaxis in claims 2-4, such are intended uses that provide no further limitation to the claimed product.
Regarding claim 1, the hydroxychloroquine range of about 200-250 mg suggested in Keller as discussed above overlaps the claimed range of 200-1,000, the vitamin C range of 1000-4,000 mg suggested in Keller as discussed above overlaps the claimed range of 1,000-10,000, and the zinc range of 50-200 mg disclosed in Keller as discussed above overlaps the claimed range of 25-75, and a prima facie case of obviousness exists where prior art and claimed ranges/amounts overlap per MPEP 2144.05(I).
Regarding the vitamin D range/amount in claims 1 and 5-7, although the vitamin D range of 400-1,600 IU suggested in Keller as discussed above does not overlap the claimed range of 3,000-40,000 or amount of 3,000, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the antiviral effectiveness of the composition of Keller as discussed above by varying the amount of vitamin D therein through routine experimentation per MPEP 2144.05(II), with a reasonable expectation of success, given that Keller teaches that adjustments of dosages according to body weight and metabolism would be apparent to those skilled in the art, and given that an active ingredient such as a vitamin is a known result-effective variable.  See Ex parte Johnson, USPTO, PTAB Final Decision, Appeal 2014-005994, 2016 BL 301387, Application 13/355,217, page *10 ("well-known fact that drug concentration is a result effective variable"); Ex parte Armstrong, USPTO, PTAB Final Decision, Appeal 2016-4692, 2017 BL 222605, Application 13/834,281, page *3 ("a person skilled in the art, such as a medical practitioner, would have recognized that the concentration of an active agent used for disease treatment in patients . . . was a result effective variable, and that a determination of . . . concentration was a matter of routine optimization"); Ex parte Belder, USPTO, BPAI Final Decision, Appeal 2007-0185, Application 10/305,281, pages *7-*8 ("obvious to optimize the amount of drug in a tablet"; "A minor modification of the prior art, such as optimizing the amount of a particular ingredient, does not distinguish the claimed product from the prior art."; "experimentation needed to arrive at a drug dosage 'was nothing more than routine.'").
Regarding claim 5, the hydroxychloroquine range of about 200-250 mg suggested in Keller as discussed above overlaps the claimed amount of 200, the vitamin C range of 1000-4,000 mg suggested in Keller as discussed above overlaps the claimed amount of 3,000, and the zinc range of 50-200 mg disclosed in Keller as discussed above overlaps the claimed amount of 50, and a prima facie case of obviousness exists where prior art and claimed ranges/amounts overlap per MPEP 2144.05(I).
Regarding claims 6-7, the vitamin C range of 1000-4,000 mg suggested in Keller as discussed above overlaps the claimed amount of 3,000, and the zinc range of 50-200 mg disclosed in Keller as discussed above overlaps the claimed amount of 50, and a prima facie case of obviousness exists where prior art and claimed ranges/amounts overlap per MPEP 2144.05(I).
Regarding the hydroxychloroquine amount in claims 6-7, although the hydroxychloroquine range of about 200-250 mg suggested in Keller as discussed above does not overlap the claimed amount of 400, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the antiviral effectiveness of the composition of Keller as discussed above by varying the amount of hydroxychloroquine therein through routine experimentation per MPEP 2144.05(II), with a reasonable expectation of success, given that Keller teaches that adjustments of dosages according to body weight and metabolism would be apparent to those skilled in the art, and given that an active ingredient such as hydroxychloroquine is a known result-effective variable.

Response to Arguments
Applicant's arguments filed 29 September 2022 regarding the rejection under 35 U.S.C. 103 over Keller have been fully considered but they are not persuasive.
Applicant argues that Keller is directed to methods and compositions for treating viral infections rather than preventing (remarks page 8).  In response, the instant claims are directed to a product, rather than to a method of preventing infection, and product claims are not limited by recitations of intended use such as the recitation of intended use of preventing COVID-19 infection in the instant claims.
Applicant argues that Keller is directed to virus such as coronavirus but does not discuss COVID-19 (remarks pages 8-9).  In response, the instant claims are directed to a product, and the recitation of intended use of preventing COVID-19 is not limiting to such claimed product.
Applicant argues that the specific dosage of hydroxychloroquine for treating HIV infection in Keller does not make it an obvious choice for preventing infection by a completely unrelated virus (remarks page 9).  In response, the instant claims are not directed to a method of preventing infection; they are directed to a product, and the recitation of intended use of preventing COVID-19 is not limiting to such claimed product.
Applicant argues that an amount of hydroxychloroquine of 200-250 mg disclosed in Keller does not support an obviousness rejection of claim 1 which recites a much broader dosage range of 200-1000 mg (remarks page 9).  In response, such prior art range is entirely within the claimed range, and thus such prior art range anticipates the claimed range per MPEP 2131.03(I).
Applicant argues that Keller teaches away from combining an antiviral with vitamin in the same product because Keller discloses that preferably the multivitamin component which can be IMMUNE VITALITY is administered in the amount of four capsules per administration of the antiviral compositions of the invention (remarks page 9).  In response, such disclosure does not teach away from combining an antiviral with vitamin because Keller explicitly teaches that “IMMUNE VITALITY tablets can be added to the compositions described herein or taken simultaneously with the . . . quinolone component . . . .” (Keller paragraph [0053]).
Applicant argues that Keller is not specific enough to support a nonobviousness rejection because Keller discloses a laundry list of 33 vitamins that could be used in combination with at least one other composition to treat a viral infection, and the specific multivitamin in Keller comprises a total of 27 different components where vitamins C, D, and zinc just happen to be included (remarks pages 9-11).  In response, although Keller may disclose 33 or 27 different vitamins or components does not render any particular combination thereof less obvious.  See, e.g., Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 10 USPQ2d 1843, 1845-47 (Fed. Cir. 1989) (finding a specific combination of a particular guanidine and a particular diuretic obvious based on prior art disclosing more than 1200 possible combinations of guanidines and diuretics; noting “[t]hat the [prior art] “discloses a multitude of effective combinations does not render any particular formulation less obvious”; and stating that “’absolute predictability of success’ is not the criterion; ‘[f]or obviousness under § 103, all that is required is a reasonable expectation of success”).  Moreover, such a “laundry list” argument is not applicable to an obviousness rejection.  See, e.g., Ex parte Goldenberg, USPTO, PTAB Final Decision, Appeal 2012-010408, 2015 BL 237308, Application 11/104,594, *15-*16 ("the laundry list argument is unpersuasive because the instant rejection is for obviousness and Arkley notes that 'picking and choosing may be entirely proper in the making of a 103, obviousness rejection.'")(quoting In re Arkley, 455 F.2d 586, 587 (CCPA 1972)). Furthermore, it would have been obvious to use the specific multivitamin disclosed in Keller in combination with the quinolone component, such as hydroxychloroquine, because Keller specifically discloses such combination in paragraph [0053] thereof as discussed above.
Applicant argues that Keller does not disclose the specific dosage amounts listed in claims 5-6, because using 1 to 4 of the pre-made capsules of Keller would not result in such specific claimed dosage amounts for the vitamins (remarks page 11).  In response, such disclosure in Keller of using 1-4 capsules results in ranges of dosages of the vitamins therein, which would have suggested to a person of ordinary skill in the art the use of amounts of such vitamins anywhere within such dosage ranges for any of such vitamins.  Moreover, it would also have been obvious to optimize the antiviral effectiveness of the composition of Keller as discussed above by varying the amount of vitamin D therein through routine experimentation per MPEP 2144.05(II), as discussed above.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473. The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617